Citation Nr: 0112065	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with degenerative meniscus, currently evaluated 
as 20 percent disabling. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a compensable evaluation for 
residuals of a right knee injury.  In August 1999, the RO 
increased the rating to 20 percent effective March 9, 1998, 
the date of receipt of the increased rating claim.  


REMAND

During his March 2001 Travel Board hearing, the veteran 
testified that in September 2000 he underwent surgery for 
meniscus tear of the right knee.  He stated that the surgery 
was performed at the Cleveland Clinic, a private facility.  
See March 2001 hearing transcript.  He submitted a copy of 
billing for surgery performed on September 22, 2000, 
identified as knee arthroscopy.  Upon review, the Board notes 
that medical records associated with the September 2000 right 
knee surgery have not been associated with the claims file.  
The Board further notes that in an October 1998 statement Dr. 
A. C., a physician at the Cleveland Clinic Foundation, 
indicated that the veteran had been under his care for 
chronic right knee pain since April 30, 1998.  The only 
record from the Cleveland Clinic Foundation in the claims 
file is a copy of an MRI in July 1998.  

The veteran also testified that while the surgery decreased 
the amount of pain he felt he still had morning stiffness in 
the right knee and when going up and down steps.  He also had 
instability in the knee on weight bearing.  The record 
reflects that the veteran was last afforded a VA examination 
in April 1998.  Since the claim is being returned to the RO 
for further development, the Board feels that another VA 
examination should be conducted to determine the current 
severity of the right knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right knee 
disability since March 1998.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  This should 
include all records pertaining to 
treatment of the veteran from the 
Cleveland Clinic, the Cleveland Clinic 
Foundation, and Dr. A. C. since March 
1998, to include all records associated 
with the September 2000 right knee 
surgery.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected right knee 
disability.  All indicated tests, studies 
and X-rays should be performed. The 
report should set forth all objective 
findings regarding the right knee, 
including complete range of motion 
measurements.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right knee.  The 
examiner should indicate whether there is 
any recurrent subluxation or lateral 
instability in the right knee.  If there 
is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A complete rationale for any 
opinion expressed must be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




